McCulloch, C. J. (dissenting). The sole question at issue in the last trial of this case was whether or not Frankring authorized the change of his designation of beneficiaries from his children to the appellant, Mrs. Longer. Appellant adduced affirmative, direct evidence that the change was authorized. Such was the testimony of Pinchback, who stated that he signed Frankring’s name to the instrument of writing directing the change, and did so in the latter’s presence and upon express authority from him. No witness directly contradicted that statement. I maintain that the testimony as to Frank-ring’s subsequent statements was inadmissible for the purpose of showing that he did not authorize the change of beneficiary. It is hearsay and clearly does not fall within any of the exceptions to the inadmissibility of that class of testimony. Statements against one’s own interests are generally admissible, but self-serving declarations are not. The statements proved in this case do not come within either of those classes, for they were against the interests of one claimant and in favor of the others. But the principle which forbids the introduction of self-serving' declarations as testimony is equally potent against the admissibility of statements for or against the interests of either claimant in controversies of this Mnd. The majority of the judges liken this case to a controversy concerning the execution of a will and cite authorities to the effect that in such controversies testimony as to statements of the testator is admissible to establish his state of mind for the purpose of showing whether he was of sufficient mental capacity to execute a will. None of the cases go to the extent of holding that such testimony is admissible to show whether or not the testator signed a will. In fact, the cases cited hold just to the contrary and decide that such testimony is admissible for the sole purpose of establishing the state of mind of the testator, but is not competent as a statement of the fact whether or not a will had been executed. In Gibson v. Gibson, 24 Mo. 227, the court said: “ These declarations, so far as they are relied upon to furnish evidence of the facts they contain, are mere hearsay, and there is no ground, either of authority or reason, to exempt them from the rule of law excluding all such testimony.” In Bush v. Bush, 87 Mo. 485, the court said: Such evidence was inadmissible as a narrative of facts, but admissible when the condition of the testator’s mind is the point of contention.” In the present case the question of Frankring’s mental capacity was not in issue. As before stated, the sole question was whether or not Pinchback signed his name to the direction for change of beneficiaries in his presence and at his request. His subsequent statement showing the state of his mind toward the two sets of claimants had no legitimate bearing as evidence of the question at issue.' Mr. Wigmore, in the statement of his very liberal views on the subject of exceptions to the rule against hearsay evidence, says: “The hearsay rule excludes extra-judicial utterances only when offered for a special purpose, namely,- as assertions to evidence the truth of the matter stated. ’ ’ 2 Wigmore on Ev., § 1763. The rule is well established that declarations of an assignor or of a vendor in the absence of the assignee or vendee can not be admitted to impeach the validity of the assignment or sale. Gullett v. Lamberton, 6 Ark. 109; Humphries v. McCraw, 9 Ark. 91; State v. Jennings, 10 Ark. 428; Rector v. Danley, 14 Ark. 304; Brown v. Wright, 17 Ark. 9; Finn v. Hempstead, 24 Ark. 111; Crow v. Watkins, 48 Ark. 169. That principle should control in the present case, for it involves the idea that subsequent declarations of one party to an alleged transaction can not be received in evidence as a narrative of the fact. The case of Leslie v. McMurty, 60 Ark. 301, is, in my judgment, absolutely decisive of the question now before us. There the court, speaking through Mr. Justice Riddick, held that “declarations of a devisor, made after the will was executed, to the effect that he had made no will, are inadmissible to prove that the will was forged.” The court quoted with approval the leading case of Boylan v. Meeker, 28 N. J. L. 282, where, in speaking of the rule admitting, as evidence, declarations against interest, it was said: “No such motive operates to secure truth in the declarations of a devisor. He may, to secure his own peace and comfort during life, to relieve himself of unpleasant importunities of expectant heirs, conceal the nature of his testamentary dispositions, and make statements calculated and intended to deceive those with whom he is conversing.” My conclusion is that prejudicial error was committed in allowing the statements of Frankring to go to the jury, and that on account of those errors the judgment should be reversed and the cause remanded for a new trial. Mr. Justice Kirby concurs in these views.